Citation Nr: 1452126	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chronic right arm pain (claimed as tendonitis).

2.  Entitlement to service connection for multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 25, 2006 to September 19, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which found that no new and material evidence had been submitted to reopen an unappealed October 2007 rating decision by the RO in Fargo, North Dakota.  The September 2009 decision also denied the Veteran's claim for service connection for chronic right arm pain (claimed as tendonitis) and multilevel degenerative disc and joint disease accentuated by underlying congenital narrowing.  In November 2009, the Veteran filed a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) in August 2012, reopening the case and denying the claims for service connection.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.  The RO issued a Supplemental Statement of the Case (SSOC) in November 2012, reopening the case and denying the claims for service connection.  In June 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a travel board hearing at the Des Moines RO. 

At the outset, the Board notes that while the RO treated the Veteran's claims as claims to reopen, the Board finds that the correct posture of this case is actually a reconsideration of a decision on the claims for benefits based on newly discovered service records received after the initial decision on the claim.  See 38 C.F.R. 
§ 3.156(c) (2014) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  As noted above, the Veteran's claims were originally denied in an October 2007 rating decision.  At the time of the decision, some service treatment records were of record.  In September 2008, additional service treatment records, including the Veteran's entrance examination, were associated with the claims file.  These records, which existed and were discoverable at the time of the prior decision, are relevant to the Veteran's claims.  Since they have been associated with the claims file, the claim must be reconsidered de novo.  Id.  Therefore, the issues have been characterized as shown on the title page of this decision.

Also, the record shows that additional evidence consisting of medical records, medical opinion, and lay statements were associated with the claims file without a waiver of the RO's review in October 2014.  See 38 C.F.R. § 20.1304(c).  As the claims are being remanded, the RO/AMC will the opportunity to review this evidence. 

As a preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the records in Virtual VA reveals that, except for the transcript of the June 2013 hearing, all documents contained therein are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  A review of the VBMS system reveals it contains no documentation.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is needed. 






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims in order to afford him every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he has a right arm disorder that is related to his military service.

The Veteran's June 2006 enlistment exam noted a 3 1/2 inch scar on the Veteran's right upper arm, and a right upper arm midline incisional scar, noted as "abnormal".  On the Veteran's report of medical history he reported having had surgery at age 14.  Based on these notations, the Board finds that the Veteran entered service with a pre-existing right arm condition.  See 38 C.F.R. § 3.306 (2014).  As such, entitlement to service connection for the disability must be predicated on a finding that it was aggravated by such service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

The Board notes that the Veteran's service treatment records show visits to sick call on August 8, August 19 and August 30, 2006 with complaints of pain in his right arm.  The Veteran indicated that the pain in his arm made it "next to impossible" to complete basic training.  The Veteran's commanding officer recommended that the Veteran be separated due to his inability to meet procurement medical fitness standards.  She indicated the Veteran suffered from extreme pain during normal training and physical activity, due to the previous injury.  

Subsequently, an Entrance Physical Standards Board review recommended separation for failure to meet medical procurement standards due to chronic arm pain and muscle atrophy.  The Veteran was then separated for same.

On two occasions immediately following separation, in October and November 2006, the Veteran was seen by his private doctor, Dr. T.G., complaining of pain in his arm, and was prescribed medication.  In January 2007, he visited Dr. T.G. with reports of arm pain, and was prescribed medication.  That same month, he saw Dr. J.B. for pain in his arm, and was prescribed medication.  In March and May 2007, the Veteran was seen by Dr. E.P. for pain in his arm and prescribed medication. Dr. E.P. referred the Veteran to therapy for his arm.  In May 2007, after two months of therapy, the Veteran was discharged for not being compliant.  The Veteran's private medical records, which document doctor visits in 2007, 2009 and 2010, show one visit with a complaint of right arm pain, in March 2009, which the Veteran linked to pain in his neck.  

Subsequently, in August 2012, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's entire claims file before examining the Veteran.  The VA examiner noted the Veteran's report that he was injured prior to service, as well as his inability during service to perform sufficient exercises using his right arm.  The VA examiner concluded that the arm pain was less likely than not incurred in or caused by an in-service injury, event or illness.  He explained the process of healing muscle injuries and opined that the issues experienced by the Veteran concerning his arm were a temporary exacerbation of a pre-existing condition.   

Upon review of the August 2012 VA examination, the Board concludes that the opinion is inadequate to a certain extent.  The VA examiner did not set forth the rationale for his conclusion that the Veteran's in-service complaint was a temporary exacerbation of a pre-existing condition and not a permanent worsening.  The examiner's explanation is therefore insufficient to this extent.  In a July 2007 letter, in response to the question of whether the Veteran's pre-existing injury was aggravated by his service, Dr. E.P. noted that based on the Veteran's history and the timeline of his symptoms, and given the rigors of basic training, it was likely that his pre-existing condition was worsened through his participation in the military, however, it was "certainly possible" that this would be a "temporary exacerbation" based on his response to treatment.  The Board notes that service connection may not be established for temporary flare-ups of a disability.  Rather, the record must show permanent worsening of the underlying disability and such worsening of the underlying disability must be beyond the natural progression of the disability.  The Board notes that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that an addendum opinion is necessary to determine whether or not the Veteran's right arm condition was worsened by his military service. 

The Veteran also contends that his multilevel degenerative disc and joint disease of the cervical spine, accentuated by underlying congenital narrowing, is related to his military service. 

The Veteran's June 2006 enlistment examination was negative for any complaints or diagnosis of a neck disability.  Two days after entering service, the Veteran underwent x-rays of his neck and chest after complaining of intermittent "crushing chest pain."  The x-rays revealed degenerative disc disease and degenerative joint disease.  Thus, 38 U.S.C.A. § 1111 and C.F.R. § 3.304 are for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

The Veteran was afforded a VA examination in August 2012.  The VA examiner determined that the neck disability "was less likely than not" incurred in service, and opined that the neck disorder, to include a congenital component, clearly existed prior to service.  The examiner observed that service treatment records did not document a neck or head injury but the examiner otherwise assumed the Veteran's current statements were true and factual.  The VA examiner indicated that the Veteran's current complaint of having experienced neck pain in service was a "temporary exacerbation" and that his current problems were a "natural progression" of the disease.  The Veteran provided a private medical opinion from Dr. A.P. that concludes that the Veteran's neck pain is at least as likely as not related to his service.  In that opinion, which is dated May 2014, the doctor explains what the MRI and x-rays of the spine show, but provides no rationale for the conclusion that the pain is service connected.  The Veteran provided a January 2014 private medical opinion from Dr. B.W., which states that there is a "50% chance that [the Veteran's reported in-service fall] could have been the start of" his neck injury.  In that opinion, the doctor indicates that he has treated the Veteran for musculoskeletal complaints, and relays the information the Veteran provided regarding an in-service fall.  This opinion was rendered without a review of the claims file which contains such relevant information as the state of the Veteran's physical condition at entrance, during, and separation from service.  

The Veteran is diagnosed with several disorders of the neck.  Without further clarification, the Board is without medical expertise to ascertain whether the Veteran's condition is related to service to include ascertaining which, if any, condition is a congenital defect or congenital disease of the cervical spine.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The United States Court of Veterans Appeals (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service; for congenital diseases on the other hand, in cases such as this (where the Veteran did not have the disability noted upon entrance into service), the presumption of soundness is to be applied and service connection may be warranted for pre-existing disorders that were incurred or aggravated by service.  Therefore, it is important that the VA examiner clearly denote whether the evidence shows that the Veteran has a congenital "defect" or a "disease," and appropriately answer the corresponding opinion questions set forth below. 

Accordingly, the case is REMANDED to the AOJ for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, including a copy of this REMAND, to the examiner who provided the August 2012 VA right arm examination (or another appropriate examiner if unavailable) for an addendum opinion.  The addendum opinion should provide a rationale that fully explains the basis for the examiner's determination that the Veteran's complaints in service were a temporary exacerbation of his pre-existing condition as opposed to a permanent increase in severity of the underlying condition.  The examiner should consider and discuss the July 2007 letter from Dr. E.P. 

2.  Return the claims file, including a copy of this REMAND, to the examiner who provided the August 2012 neck examination (or another appropriate examiner if unavailable) for an addendum opinion that answers the following:

(a)  For all conditions of the neck that are congenital, is the condition a defect or disease? 

(b)  For all conditions of the neck that are a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(c)  For all conditions of the neck that are a congenital DISEASE, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing neck condition?   If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing neck condition WAS NOT aggravated beyond the natural progress of the disorder during his service?   In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(d)  For all conditions of the neck that are NOT congenital, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing neck condition?   If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing neck condition WAS NOT aggravated beyond the natural progress of the disorder during his service?   In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(e)  For all conditions of the neck that are NOT congenital, if the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing neck disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current neck disorder is etiologically related to any symptomatology noted during service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, readjudicate the issues of entitlement to service connection for a chronic right arm pain condition and for multilevel degenerative disc and joint disease of the cervical spine accentuated by congenital narrowing.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



